OPINION — AG — ** SCHOOLS — PUNISHMENT — BUS DRIVER ** QUESTION: CAN OR CANNOT A SCHOOL BUS DRIVER HAS AUTHORITY TO WHIP (PUNISH, SPANK) SCHOOL CHILDREN WHO ARE RIDING THE SCHOOL BUS OR TO ADMINISTER ANY OTHER PUNISHMENT TO THEM. HE HAS EXPRESSED A DESIRE TO FILE AN ASSAULT AND BATTERY (A SCHOOL PATRON) AGAINST THE SCHOOL BUS DRIVER IF AND WHEN THE SCHOOL BUS DRIVER CARRIERS OUT HIS THREAT TO WHIP THE PATRON'S LITTLE BOY. THE SCHOOL BUS DRIVER CONTENDS THAT THE LITTLE BOY STANDS UP IN THE BUS. . . . DOES A SCHOOL BUS DRIVER HAVE THE RIGHT TO DECIDE THIS QUESTION OF FACT THE SAME AS A TEACHER DOES BECAUSE OF STANDING IN LOCO PARENTIS ? — NEGATIVE (A SCHOOL BUS DRIVER IS 'NOT' AN AGENT OF A TEACHER) (MISBEHAVIOR, DISCIPLINE, STUDENTS, TEACHERS, SCHOOL BOARD, BOARD OF EDUCATION, PROCEDURE, RULES OF THE SCHOOL BOARD, MISCONDUCT) CITE: 21 Ohio St. 643 [21-643], 70 Ohio St. 6-15 [70-6-15], 70 Ohio St. 9-1 [70-9-1], OPINION NO. OCTOBER 30, 1934 — VAUGHN (J. H. JOHNSON)